DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 8/11/2022”. Applicant's amendments of claims 1, 8, 37; cancellation of claims 14-15, 21-35 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-13, 16-17,36-37 are pending wherein claims 1 and 8 are independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 18-20 directed to a method, non-elected without traverse.  
The application has been amended as follows: Claims 18-20 are cancelled.

Allowable Subject Matter
Claims 1-13, 16-17, 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein heights of upper surfaces of the insulating pillar, the variable resistance layer, the channel layer and the gate dielectric layer from an upper surface of the substrate to the upper surfaces of the insulating pillar. the variable resistance lover. the channel layer and the gate dielectric layer, respectively, are greater than a height of an upper surface of the uppermost insulating layer from the upper surface of the substrate to the upper surface of the uppermost insulating layer” as recited in claim 1 in combination with the remaining features.
Dependent claims 2-7 and 36 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2012/0248399 A1 to Sasago et al. in Figs 31-33 and 58 and in paragraphs [0153-0154,185-0188], substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph.
With respect to claim 8, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the isolation insulating layer directly contacts the first and second stack structures and the pillar structure and extends through the first and second stack structures and the pillar structure in the vertical direction.” as recited in claim 8 in combination with the remaining features.
Dependent claims 9-13,16,17,37 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2017/0092655 A1 to Jung et al. in Fig 4C and in paragraphs [0056], [0061, 0068, 0086, 0091], substantially teaches the limitations of the claim 8, with the exception of the limitations described in the preceding paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811